Citation Nr: 1722735	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder.

4.  Entitlement to a disability rating in excess of 30 percent for a muscle injury.

5.  Entitlement to a disability rating in excess of 10 percent for a left elbow disorder.

6.  Entitlement to a compensable disability rating for scars.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Chris Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan made in April 2011, January 2013, and July 2014. 

The issues of entitlement to service connection for bilateral hearing loss, entitlement to an increased disability rating for an acquired psychiatric disorder, a muscle injury, and a left elbow disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus originated in-service and has continued to this day.

2.  The Veteran testified at a personal hearing before the Board in October 2016 that he desired to withdraw the issue of entitlement to a compensable disability rating for scars.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for withdrawal of the issue of entitlement to a compensable disability rating for scars have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As discussed below, the Veteran is entitled to service connection for tinnitus, and, therefore in regards to that issue, the Veteran's entire prayer of relief has been granted.  Therefore, any failure on VA's part to notify or assist the Veteran in developing this issue is deemed harmless error.  As discussed below, the Veteran has withdrawn the issue of entitlement to a compensable disability rating for scars.  Therefore, any failure on VA's part to notify or assist the Veteran in developing  that issue is likewise deemed harmless error.

Tinnitus

At issue is whether the Veteran is entitlement to service connection for tinnitus.  The Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds no reason to doubt the Veteran's credibility.  The Veteran has been diagnosed with tinnitus, and he has consistently reported that his tinnitus began in service and continues to this day including under oath at a personal hearing before the Board.  See Transcript.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that a VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service, because tinnitus is not documented in the service treatment records.  However, because the Board finds the Veteran's statements to be credible as to the onset and continuity of ear ringing, the statements sufficiently refute the basis of the examiner's conclusion.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  

Scars

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to a compensable disability rating for scars, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for tinnitus is granted.

The issue of entitlement to a compensable disability rating for scars is dismissed.


REMAND

At his Board hearing, the Veteran denied having ever received Social Security Administration (SSA) disability or even SSA based on age.  However, during the pendency of his appeal, the Veteran submitted documentation from the Social Security Administration (SSA) indicating that he had been granted SSA benefits.  Because VA cannot determine why SSA was awarded, it cannot conclude that SSA does not have records that might be potentially relevant to the Veteran's appeal.  Therefore, VA's duty to assist has been triggered, and this matter must be remanded in order to obtain the Veteran's SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records and associate them with the claims file.

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


